DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 10/25/2021 have been fully considered.
The Applicant requests that the double patenting rejection be held in abeyance until allowance of the claims of the instant application is reached. The Examiner left two voicemails to Mr. Sergio D. Filice (registration No. 59,727) in December 2021 and January 2022 to file an eTerminal Disclaimer but received no response.

Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Schewel et al. (US20150006255A1) in view of Besehanic et al. (US20130159499A1), Applicant’s arguments are persuasive. 
An updated search shows:
Shkedi (US20130326554A1) discloses in para [0005, 0033] a profile provider (PP) detects two online devices (ODs) are connected to the same router (e.g. located near each other) by detecting that Internet traffic is routed to the online devices via a common IP address; para [0009, 0019] shows if it is late in the evening, the PP might assume with high probability that the online device (e.g. user of the mobile device) is at home (e.g. near the stationary desktop computer.) Shkedi fails to teach “determine a baseline probability that the user was present at the fixed device during a time segment based on the demographic segment; and  in response to determining the first IP address matches the second IP address during the time segment, increase the baseline probability to reflect a stronger likelihood the user was present at the fixed device during the time segment; and in response to determining the first IP address does not match the second IP address during the time segment, negatively bias the baseline probability to reflect a weaker likelihood that the user was present at the fixed device during the time segment,” as in claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. No better art exists to teach all of the claimed limitations as in independent claims 2, 9 and 16. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 2-21 are allowable, while claim 1 has been canceled.
Double Patenting
Claims 2, 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of US Patent 10587706. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements in the instant Application 16713960 would have been an obvious implementation or functionality of US10587706 since they essentially comprises of similar system elements having process steps included with minor variations for the purposes of correlating a demographic segment with a fixed device ([Abstract]). 
Limitations in claims 1, 9 and 15 of US10587706 render claims 2, 9 and 16 of the instant application obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
US10587706
Claims 2, 9 and 16
- a record indicating a first Internet Protocol (IP) address used by the fixed device
- a mobile device to transmit a monitoring data record
- a demographic segment estimator to estimate a demographic segment of a user of the
mobile device
- determine a baseline probability that the user was present at the fixed device during a time segment based on the demographic segment

- in response to determining the first IP address matches the second IP address during the time segment, increase the baseline probability to reflect a stronger likelihood the user was present at the fixed device during the time segment.
Claims 1, 9 and 15
a record indicating a public Internet Protocol (IP) address used by the fixed device
monitoring data records received from a mobile device
determining, with a processor, a demographic segment of a user of the mobile device

determining a baseline probability that the user was present at the fixed device during the selected time block based on the demographic segment 
in response to the second monitoring data record received from the mobile device within the selected time block having an IP address that matches the public IP address of the fixed device, positively biasing the baseline probability that the user of the mobile device was present at the fixed device during the selected time block


Allowable Subject Matter
Claims 2-21 are allowable over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442